Citation Nr: 1736866	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).  

2.  Entitlement to service connection for a right foot disability, to include malunion of the right metatarsal bones.  

3.  Entitlement to an initial rating in excess of 40 percent for multi-level degenerative joint disease of the lumbar spine with intervertebral disc syndrome.  

4.  Entitlement to an initial rating in excess of 30 percent for right carpal tunnel syndrome. 

5.  Entitlement to an initial rating in excess of 10 percent for right ankle degenerative joint disease.  

6.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1989, from August 1990 to April 1991, from April 1991 to September 1991, and from April 1993 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2008 and July 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The issue with respect to a right foot disability has been broadened as reflected on the title page to comport with the evidence.  

In a June 2016 decision, the Board denied the appeal with respect to increased ratings for a left wrist disability and a left great toe disability, and remanded the remaining claims for additional development, which has been completed.  

In July 2016, the issue of entitlement to service connection for TBI was certified on appeal.  That issue is now merged with this appeal.  

In a February 2017 rating decision, a 10 percent rating was assigned for left great toe hallux valgus and first metatarsophalangeal joint degenerative joint disease; a temporary 100 percent rating was assigned based on surgical or other treatment necessitating convalescence; and special monthly compensation at the housebound rate was granted.  

The issues of entitlement to service connection for a right foot disability, along with the increased rating claims for right carpal tunnel syndrome, a lumbar spine disability, and a right ankle disability, as well as entitlement to automobile and/or adaptive equipment are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDING OF FACT

The Veteran's current residuals of a TBI are related to service.  


CONCLUSION OF LAW

The criteria for service connection for a TBI have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

II.  Analysis

The Veteran seeks service connection for a TBI.  He maintains that two in-service traumas led to his current TBI residuals. 
In the Veteran's March 2016 substantive appeal, he stated that although he was not treated for a TBI during service, treatment for injury as a result of a concussive blast was not rendered unless there was an open wound.  He added that although assessed as vertigo during service in July 2007, episodes of loss of balance/falling during service were signs and symptoms of TBI, which he continues to experience.  

Lending support to his assertion is his DD FORM 214 reflecting awards and decorations to include a Combat Service Medal, an Afghanistan Campaign Medal, an Iraq Campaign Medal, and a Global War on Terrorism Expeditionary Medal.  Moreover, a January 2017 VA/Department of Defense Identity Repository (VADIR) confirms that the Veteran was deployed to the Persian Gulf from January 2002 to May 2002; April 2003 to May 2003; August 2004 to November 2004; April 2005 to July 2005; November 2005 to December 2005; and February 2006 to April 2006.  Five of the deployments were reported to be in a designated imminent danger pay area consistent with the information contained on his DD FORM 214.  

The Board finds that the Veteran's competent lay account of exposure to combat is consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304 (d); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In addition, a February 2013 VA second level TBI consultation report notes a history of two blast injuries as a result of improvised explosive devices (IEDs) in 2004 while he was a passenger in a motor vehicle in a convoy.  One of the blasts was noted to have occurred approximately 30-40 meters in front of him, with the blast wave and concussion of explosion hitting his motor vehicle.  A resulting brief loss of consciousness and confused state were noted.  The impression was history of concussion and confirmed mild TBI during service.  

In addition, and although the June 2015 VA headache examination notes the impression of magnetic resonance imaging (MRI) of the brain was essentially normal, a September 2015 VA treatment record notes TBI-related headaches and a February 2016 record notes chronic migraines and recurrent headaches associated with a history of TBI.  The Board notes that service connection for headaches was granted in an October 2008 rating decision.  

Further, in a December 2009 VA eye treatment record, it was determined that the Veteran's visual disorientation was at least as likely as not due to TBI, assuming he was near explosions during service.  As reflected above, the Board accepts that the Veteran was exposed to combat.  

The evidence is in at least equipoise and thus, resolving doubt in the Veteran's favor, service connection for a TBI is warranted.  


ORDER

Service connection for a TBI is granted.  


REMAND

The Board notes that although the Veteran was afforded a VA examination in March 2015 for his service-connected right ankle disability and in June 2015 with respect to his service-connected lumbar spine disability and right carpal tunnel syndrome pursuant to the Board's remand in June 2013, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

The March 2015 and June 2015 VA examination reports do not include all the required testing pursuant to § 4.59 and Correia.  Thus, the March 2015 and June 2015 VA examination reports do not entirely conform to the Court's decision in Correia.  As such, new VA examinations are needed.  
In addition, the Veteran seeks service connection for a right foot disability, to include malunion of the right metatarsal.  As noted in the Board's June 2016 remand, the Veteran maintains that he had surgical correction for malunion of the right metatarsal bones in October 2014.  Private treatment records associated with claims file in November 2016 document that the Veteran is status post right foot reconstruction, having undergone right foot navicular cuneiform arthrodesis, calcaneus osteotomy, posterior tibia repair, gastrocnemius recession, and great toe excision nail matrix in October 2014.  In view of the evidence and the Veteran's assertions, VA examination is warranted with respect to the nature and etiology of the Veteran's status post right foot reconstruction, to include as to whether it is secondary to service-connected right foot first metatarsophalangeal joint degenerative joint disease, right ankle degenerative joint disease, and bilateral pes planus with bilateral calcaneal spurs.  The Board notes that the April 2016 VA lower extremity examination report reflects an altered gait due to pain from service-connected degenerative joint disease of the metatarsophalangeal joint, which led to his service-connected right knee disability.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Finally, the issue of entitlement to automobile and/or adaptive equipment is inextricably intertwined with the claims being remanded herein.  As such, it is remanded for contemporaneous adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issues has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since February 2017.  

2.  Thereafter, schedule the Veteran for a lumbar spine, right ankle, and right carpal tunnel syndrome examination(s) by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests. 

The examiner should report the relevant ranges of motion in degrees. 

The lumbar spine, right ankle, and right wrist should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  

The examiner should also report whether the lumbar spine, right ankle, or right wrist disabilities are manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred. 

A rationale for all opinions expressed should be provided. 

3.  Schedule the Veteran for a VA right foot examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  
The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right foot disability, to include status post reconstruction, is related to a period of his active service, or is caused by or aggravated by service-connected right foot first metatarsophalangeal joint degenerative joint disease, right ankle degenerative joint disease, and bilateral pes planus with bilateral calcaneal spurs.  

Specifically, the examiner should address whether the Veteran's status post right foot reconstruction was aggravated beyond its natural progression by service-connected disability.  

A rationale for all opinions expressed should be provided. 

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


